Order affirmed, with costs against appellants Authority and board, in the following memorandum: We agree with the Appellate Division that the record developed by the State Liquor Authority after remand by us still is inadequate to establish a reasonable or rational basis for the Authority’s conclusion that the issuance of a license to the applicant would promote the ‘ ‘ public convenience and advantage ”. (Matter of Forman v. New York State Liq. Auth., 17 N Y 2d 224; Matter of Sinacore v. New York State Liq. Auth., 21 N Y 2d 379.)
Concur: Judges Burke, Scileppi, Keating and Jasen. Chief Judge Fuld and Judges Bergan and Breitel dissent and vote to reverse and dismiss the petition in the following memorandum: The record now before the court is substantially different from *987the inadequate, conclusory record before the court on the prior appeal (Matter of Forman v. New York State Liq. Auth., 17 N Y 2d 224). It supports the Authority’s determination. How the record is to be interpreted, so long as the interpretation is rational, is exclusively for the Authority, as was so recently held in the parallel case of Matter of Sinacore v. New York State Liq. Auth. (21 N Y 2d 379).